Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, are pending in this application.
Claim 4-5 are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the claimed inventions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope therewith. 
“’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentation for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds.  A “solid” embraced amorphous powder, crystals (polymorphs), and co-crystals, including solvates and hydrates.   The nature of the invention is using the compound as pharmaceutical. 
Generally in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
A crystal has a crystalline structure of a compound. The crystalline structure is determined by the process of making it.  Solvate is a co-crystal of a crystal and a solvent. The number of moles of the solvent or water may vary.  When the solvent is water such is a hydrate.
Crowther et al., US 2011/0152212 A1, teaches the drugs (composition) which may be solid, [0010] and applicant disclosed compositions comprising crystals in several figures and mixing of powders (solids). However, the prior art and the specification fail to disclose how to make crystals and co-crystals and the number of moles of solvent in each solvate and hydrate.  There is no incorporation by reference of publications where the procedures could be found.  There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).  
The claims are broader in scope than the specification enabling disclosure. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  
There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states as follows: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). .  . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
For the reasons set forth above the scope of the claims is beyond the specification enabling disclosure. Appropriate correction is required. 

Response
Applicant's arguments filed 8/26/21 have been fully considered but they are not persuasive. Applicant added claim 4 (drawn to amorphous) to claim 1, and contends there is no need to prepare crystals and co-crystals.  This is not persuasive because the term comprising, claim 1, line 1, is an open-ended term implying the composition has other solid constituents not cited in the claim, such as crystals, co-crystals, etc.  Applicant cited ¶s 11, 25-29 and 31-76 as evidence in support of enablement of the solid compounds.  Paragraph 11 described amorphous but not the process of making it. The other cited ¶s 25-29 and 31-76 relate to process of making compositions, not the solid compounds.
Applicant further contends there is no evidence any experiment, let alone undue experiment is necessary to practice the invention as claimed. Applicant’s argument is mere argument and does not take the place evidence, In re Schulze, 145 USPQ 716 (CCPA, 1965).  Applicant also contends that amorphous is enabled by a disclosure of solid polymer enablement, citing In re Hogan, 559 F.2d 595, 606-607 (CCPA, 1977).  Applicant should note that while amorphous is a solid, not every solid is amorphous. Therefore, In re Hogan, is not applicable in the instant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowther et al., US 2011/0152212 A1.
Crowther et al., disclosed process of making soluble pharmaceutical composition comprising a poorly-soluble active ingredient and a water soluble polymer, preferably PVA. The oC may be greater than 0.1 ug/mL, greater than 0.5 ug/mL or greater than 1.0 ug/mL. It is less than 100ug/mL, [0010].  The drugs which may be solid (e.g. amorphous) are described at [0010] to [0038]. The polymers are described at [0040] to [0090]. The saponification degree is preferably between 60-90%, [0049].
Saponification degree of 60-90% by the prior art embraced the claimed 63-67%. Drug solubility in water of 10ug/mL or less is greater than 1.0 ug/mL and less than 100ug/mL. 
Response
Applicant's arguments filed 8/26/21, have been fully considered but they are not persuasive. Applicant contends the prior art fails to disclose saponification degree of 63-67% and amorphous solid as the claims are now amended. This is not persuasive because amorphous was rejected herewith in the previous office actions. The prior art disclosed PVA with saponification degree of 60-90%, which embrace 63-67%.  Applicant would like the office to ignore 63-67% within the scope of the range by the prior art. The range by the prior art is both 102 and 103 under the US patent practice and the Statutes, decisional laws and Rules are applied the same way for every application. 
Citing the MPEP 2131.03 (II), applicant argues the prior art did not specifically teach 60-90% range and anticipatory rejection of such disclosure is determined on a case-by-case basis. The prior art teaches at least 60% and at least 90%. At least 60% is 89% or more. Applicant admitted the prior art disclosed 0-100%, which embraced 63-67%. Therefore, the disclosure is applicable for anticipatory rejection of 63-67%. Applicant also contends the disclosure of a genius does not disclose every species within the genius.  The instant rejection relates to a numerical range not compounds, species or genius. Besides, the argument is not correct.  A genius must necessarily disclosed all the species within its scope. While some of the species may not be apparent to one of ordinary skill, if the genius embraced hundreds of species, such is not true when the species are few or limited wherein they are applicable under anticipatory In re Petering, 301 F.2d 676, 682 (CCPA, 1962); In re Schaumann, 197 USPQ 5 (1978); In re Bristol-Myers, 246 F.3d 1368, 1380 (Fed. Cir. 2001). In the instant, different ranges do not result in a “process operating differently” as referenced by applicant to Atofina, 441 F.3d 991, 999 (Fed. Cir, 2006). The instant invention is not drawn to a process but rather a product. Applicant asserts there is “meaningful differences in resulting properties across Crowther’s broad range”. Applicant may have observed improved solubility but the composition is still not patentable. Something old does not become patentable upon discovery of a new function, property or utility. In re Best 195 USPQ 430 (CCPA, 1977). 
Applicant contends the prior art fails to disclose amorphous drug and amorphous drug is not inherent therein.  The prior art disclosed cancer drugs, [0038], many of which are well-known amorphous drugs. For example, see Pourbaghi-Masouleh et al., Nanoscale Res. Lets. (2013), 8:449, pp. 1-6.  Therefore, amorphous drug is inherent in the prior art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, are rejected under 35 U.S.C. 103(a) as being unpatentable over Crowther et al., US 2011/0152212 A1.
Applicant claims a solid pharmaceutical composition comprising a poorly-soluble drug and PVA having saponification degree between 63 to 67%.  In preferred embodiments the solubility of the drug in water is 10ug/ml or less. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Crowther et al., disclosed a process of making soluble pharmaceutical composition comprising a poorly-soluble active ingredient and a water soluble polymer, preferably PVA. The oC is greater than 0.1 ug/ml, greater than 0.5 ug/ml or greater than 1.0 ug/ml but less than 100ug/ml, [0010].  The drugs which may be solid (amorphous) are described at [0010] to [0038]. The polymers are described at [0040] to [0090]. The saponification degree is preferably between 60-90%, [0049]. The composition may be aqueous or solution and several examples are made. See examples 1-7.  Crowther et al., disclosed that many known drugs have low water solubility and that it is desirable for active drugs to be administered in aqueous formulation, [0002]. In addition, the composition is stable over several temperature range down to 0o, [0007]. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that applicant use PVA having saponification degree of 63-67% instead of 60-90% by the prior art.  Applicant also claims drug solubility in water of 10ug/ml or less instead of greater than 1.0 ug/ml and less than 100ug/ml. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. KSR, 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings by the prior art and the nature of the problem to be solved: 1) applicant wanted to solubilize poorly-water soluble drugs and 2) avoid the prior art.
Applicant admits PVA having saponification degree of 63-67% is a commercial product. 
    PNG
    media_image1.png
    115
    538
    media_image1.png
    Greyscale

POVAL is described as powder, completely soluble in water, exhibits thermal melting, has ultra low viscosity, medium melting temperature and useful as dispersant, Omnexus, https://omnexus.specialchem.com/product/t-japan-vam-poval-poval-jmr-10md, visited 2/5/21.
 Saponification degree of 60-90% by the prior art embraced the claimed 63-67%. Drug solubility in water of 10ug/mL or less by applicant is “greater than 1.0 ug/mL” and “less than 100ug/mL” by the prior art. 
Having known that Crowther et al., disclosed that many known drugs (composition) may be solid, one of ordinary skill who wanted to make such formulation would have known how to do it with reasonable expectation of success at the time the invention was made.  The motivation for using POVAL is from knowing that it exhibits thermal melting, has ultra low viscosity, medium melting temperature and useful as dispersant. Additional motivations are 1) because the composition is stable over several temperature range and 2) POVAL is commercially available.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can 
Even if POVAL was not commercially available, it is not beyond the ordinary skill of a scientist to make PVA having saponification degree of 63-67%. PVA is made by saponification of polyvinyl acetate, which comprises converting a specific amount (e.g. 63-67%) of the acetate to alcohol. It is a conventional technique not beyond the ordinary skill of a scientist. For example, Saad Ammar, Iraqi J. Chemical and Petroleum Engineering (2008), vol. 9(1), pp.15-21. Such is deemed invention of reasoning not of creativity, KSR, supra.   In addition, the solubility of a drug in water can be read from the package insert.
 Therefore, the instant invention is prima facie obvious from the teachings of the prior art. 
Response
Applicant's arguments filed 8/26/21, have been fully considered but they are not persuasive. Applicant contends the prior art did not teach amorphous, teaches PVA having 0-100% saponification degree, there is no TMS in the prior art to select saponification degree of 63-67%, and comparisons with the prior art’s examples show unexpected results. 
The prior art disclosed PVA with saponification degree of 60-90%, which embrace 63-67%. Alternatively, 0-100% by the prior art embraced 63-67%. The selection of any range within the range by the prior art is an obvious modification available for the preference of an artisan.  It is not allowed under any law, including patent law, to go into a garage with three parked cars, take two of them and claim them as yours because the owner gave no TMS which two to take, particularly when doing so is routine and one of ordinary skill can do it.
Applicant contends finding optimum range from 0-100% was obvious to try numerous possibilities with no indication, which one is likely to success. Where there is obvious to try,  KSR, supra.  Finding the optimum range may be a problem for applicant but doing so takes no more than conventional and routine practice by scientists skilled in the art. See Saad Ammar, supra. There is reasonable expectation of success because the prior teaches 0-100% would work, preferably 60-90%. Applicant did not perform “obvious to try” experiment. POVAL has 63-67% saponification degree, is commercially available and using it in the composition by the prior art is within ordinary skill of a scientist. 
Applicant’s argument also relates to absolute predictability. As held in Ex parte Engelhardt, 208 USPQ 343, 351 (Bd. Pat. App. & Int., 1980) and affirmed in In re Merck, 231 USPQ 375 (Fed. Cir. 1986), absolute predictability is not required by the Patent Statues. Section 103 of the Statues merely requires that there be a reasonable expectation, or some predictability. Having known that Crowther et al., teach 0-100% and preferably 60-90%, one of ordinary skill would have known and be motivated to perform routine optimization within 60-90%.  The selection of any range within the range by the prior art is an obvious modification available for the preference of an artisan.  
Applicant asserts the invention shows unexpected result. Under the US patent practice a persuasive showing of unexpected results requires evidence showing 1) the result is truly unexpected, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995); 2) that the result is commensurate in scope with the claim, In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005); 3) the result is a comparison with the closest prior art, In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); 4) that improved properties or functions represent a difference in kind not in degree, In re Iron Grip Barbell Co., Inc. 392 F.3d. 1317, 1322 (Fed. Cir. 2004); In re Harris, supra; and are not just statements that are not reviewable and cannot be analyzed in comparison with the prior art, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995). “It is within the discretion of the trial of fact to give each item of evidence such weight as it feels appropriate.” Velander v. Garner, 348 F.3d 1359, 1371 (Fed. Cir. 2003). 

As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
POVAL has 63-67% saponification degree, is commercially available and using it in the composition by the prior art is not beyond the ordinary skill of a scientist. Even then, PVA is made by saponification of polyvinyl acetate, which comprises converting a specific amount (e.g. 63-67) of the acetate to alcohol. It is a conventional technique not beyond the ordinary skill of a scientist. For example, Saad Ammar, Iraqi J. Chemical and Petroleum Engineering (2008), vol. 9(1), pp.15-21. Such is deemed invention of reasoning not of creativity, KSR, supra.   In addition, the solubility of a drug in water can be read from the package insert.
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. The drugs are non-specific, examples of which are In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
This is a RCE of the same Application.  All claims are drawn to the same invention claimed in the earlier application and have been finally rejected on the same grounds and art of record in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
August 31, 2021